Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-31 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hatanaka et al. (US 2002/0167484).
Regarding claim 21, Hatanaka teaches a system (Fig. 1, 14 and 19) comprising:
a display device that displays video content to a person wherein the video content comprises a plurality of frames (Figs. 1, 14 and 19, program displayed on Image receiver, see e.g. paragraphs 126-127);

a media device that provides the video content to the display device (Figs. 1, 14, 19, Image receiver 1, see e.g. paragraphs 126-127);
a pointing device that the person uses to choose a screen coordinate on the display device (Figs. 1, 14 and 19, pointing device connected to image receiver 1);
frame specification data that identifies the video content and which of the frames was displayed on the display device when the person chose the screen coordinate (Fig. 16 teaches pointing information being sent from the image receive 1 to an external device);
a query comprising the screen coordinate and the frame specification data (Paragraph 227, Figs. 1, 14 and 19 and Fig. 16 teaches pointing information being sent to an external device as a query (Fig. 17, step S115)); and
an element identifier provided by an annotation service in response to receiving the query wherein the annotation service is provided by a service provider, wherein the annotation service comprises an annotation module that determines the element identifier based upon the query (Figs. 14 and 19, Pointing process server 11, which is able to judge whether the pointing information correlates to an object in the frame of the specific video program. The element identifier is determined by the Pointing process server 11 as described in paragraphs 237-239 wherein the coordinates corresponding to an object in the frame is determined. The object information is then ultimately sent back to the image receiver 1 for change of display according to the pointing information).

Regarding claim 22, Hatanaka teaches the claimed wherein the annotation module comprises at least one of: a device that automatically annotates content; an algorithm that automatically annotates content; and a program that automatically annotates content (Figs. 14 and 19, automatically annotates the content based on the pointing information sent from the image receiver 1).
Regarding claim 23, Hatanaka teaches the claimed wherein the annotation service comprises an annotation database running on a remote server and wherein the annotation database receives the query and provides the element identifier (Figs. 14, 19, the Pointing process server 11 is remote to the image receiver 1 and produces the pointed object corresponding to the pointing information).
Regarding claim 24, Hatanaka teaches the claimed further comprising an annotation database wherein the annotation module causes the frame specification data, the screen coordinate, and the element identifier to be entered into the annotation database (Figs. 14 and 19, the pointing information sent from the image receiver 1, which includes the data in Fig. 16 is entered into the Pointing process server 11).
Regarding claim 25, Hatanaka teaches the claimed further comprising an additional data server that produces element data based on the element identifier and wherein the annotation module causes the element data to be provided to the person (Fig. 14, the additional data server is met by broadcasting station that produces element data related to the object identified by the pointing process server 11).
Regarding claim 26, Hatanaka teaches a method (Figs. 1, 14, 17-19) comprising: 

producing, by the annotation service, an element identifier corresponding to a scene element visible in the frame and located at the screen coordinate to thereby identify an on-screen item to the person wherein an annotation module determines the element identifier based upon the query (Figs. 14, 17-18 and 19, Pointing process server 11, which is able to judge whether the pointing information correlates to an object in the frame of the specific video program. The element identifier is determined by the Pointing process server 11 as described in paragraphs 237-239 wherein the coordinates corresponding to an object in the frame is determined. The object information is then ultimately sent back to the image receiver 1 for change of display according to the pointing information, which is used to multiple types of information display, including shopping purposes).
Regarding claim 27, Hatanaka teaches the claimed further comprising querying an annotation database to thereby obtain the element identifier (Figs. 14, 19, the Pointing process server 11 receives the query (Fig. 17, Step S115)).
Regarding claim 28, Hatanaka teaches the claimed wherein the element identifier specifies a purchasable item and wherein the element data comprises an offer 
Regarding claim 29, Hatanaka teaches the claimed wherein the scene element is a person (paragraph 128).
Regarding claim 30, Hatanaka teaches the claimed further comprising: locating element data relating to the element identifier; and presenting the element data to the person (Fig. 14, the pointing process server 11 produces element data related to the object identified by the pointing process server 11 and transmits back to the image receiver 1).
Regarding claim 31, Hatanaka teaches the claimed wherein the element identifier specifies a purchasable item and wherein the element data comprises an offer for the user to buy the purchasable item (paragraph 382, the object/item on the display is available for purchase).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyada (US 8,656,281) teaches an BD-ROM playing device that is able to communicate updated information via a URL linked in the video frames.
Rakib et al. (US 2009/0327894) teaches a system for controlling interactive video by connecting a user device to a media router based on spatiotemporal coordinates input by a user. Object ID is extracted using the coordinates to identify annotation to be sent to a client.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.